Citation Nr: 0029934	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 19, 
1998, for a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an October 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  


FINDINGS OF FACT

The veteran did not meet the minimum requirement of a 60 
percent rating for his only service-connected disorder of 
residuals of a low back injury prior to August 19, 1998, date 
of receipt of his claim for an increased rating and, although 
he had filed formal claims for a total rating in December 
1997 and May 1998, an effective date for his total rating may 
not antedate the earliest time at which he first met all 
requirements therefor.  

CONCLUSION OF LAW

An effective date earlier than August 19, 1998, for a total 
rating based upon individual unemployability is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A decision of the Board in November 1996 granted service 
connection for residuals of a low back injury, noting that 
that claim had been "continuously pursued" since an August 
1992 initial decision which first denied service-connected 
for a low back disorder, following the original claim for 
service-connection received on March 17, 1992.  That grant of 
service connection was effectuated by a December 1996 rating 
action which assigned a 20 percent rating.  Both the grant of 
service connection and the 20 percent rating were made 
effective March 17, 1992.  The veteran was notified by letter 
of December 2, 1996.  
In December 1996 the veteran filed a notice of disagreement 
(NOD) with the assignment of no more than a 20 percent rating 
but specifically stated he was satisfied with the effective 
date.  A statement of the case (SOC) as to the claim for an 
increased rating for the low back disorder was issued on 
January 2, 1997.  The cover letter of the SOC indicates that 
it was mailed to the address listed in a December 12, 1996 
Application for Vocational Rehabilitation (VA Form 28-1900).  
A substantive appeal was not received within 60 days of the 
statement of the case or within a year of notice of the 
action appealed.  

Thereafter a November 1997 rating granted an increase to a 40 
percent rating effective March 25, 1997, the date of a VA 
examination.  

VA Form 21-8940, Application for increased Compensation Based 
on Unemployability was received on December 16, 1997.  Also 
received on that date was an NOD as to the effective date for 
the assignment of the 40 percent rating (it being claimed 
that the 40 percent rating should have been assigned since 
April 1, 1992).  

Then, a January 1998 rating granted an effective date of 
March 17, 1992 (date of receipt of the original claim for 
service connection) for the 40 percent rating.  That rating 
also denied entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

Later in January 1998 an NOD was received as to the denial of 
a total rating and a statement of the case (SOC) was issued 
in May 1998 as to the denial of a total rating.  The appeal 
was perfected by filing VA Form 9 in June 1998.  

Received on May 13, 1998 was another VA Form 21-8940, 
Application for increased Compensation Based on 
Unemployability.  

Received on August 19, 1998 was a claim for an increased 
rating for the service-connected low back disorder.  

An October 1998 rating granted a 60 percent rating for the 
service-connected low back disorder and granted a total 
disability rating based on individual unemployability as well 
as entitlement to Dependent's Educational Assistance.  All of 
these grants were made effective August 19, 1998 (date of 
receipt of the above claim for an increased rating).  

VA orthopedic examination in October 1998 noted that the 
veteran had not worked since 1990 and had had cervical 
interbody fusion in 1993.  When his pain was severe he had to 
use a wheelchair but on examination he walked with a cane.  
On examination straight leg raising was positive.  He 
complained of radicular pain.  There were two strips of 
hypalgesia and hypesthesia along the lateral aspect of the 
right leg, one above and one below the right knee.  There 
were similar areas on the left leg, in diffuse areas.  The 
diagnoses included degenerative disc disease (DDD) facets of 
the lumbar spine and degenerative discopathy at L4-5 and L5-
S1.  It was opined that he was not able to work.  

Law and Regulations

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2). 

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

Marginal employment, which is not considered substantially 
gainful employment, exists when earned annual income does not 
exceed the established poverty threshold for one person, or 
on a facts found basis, in cases such as employment in a 
protected environment, when income exceeds the established 
poverty threshold.  Id. 

Analysis

Initially, the Board notes that the veteran filed a NOD to 
the December 1996 assignment of no more than a 20 percent 
rating for his service-connected low back disorder.  The 
evaluation was subsequently increased to 40 percent.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

However, this does not excuse a claimant from perfecting an 
appeal.  Appellate review of an RO decision is initiated by an 
NOD and completed by a substantive appeal, after a statement 
of the case (SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 
1991) and 38 C.F.R. § 20.200 (2000).  A substantive appeal 
must be filed within 60 days of the date of mailing the SOC, 
38 U.S.C.A. § 7105(d)(3) (West 1991), or within the remainder 
of the on-year period from the date of notification of the 
action being appealed, whichever periods ends later.  38 
C.F.R. § 20.302(b) (2000).  The substantive appeal consists of 
either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2000).  The formal 
appeal is to present specific arguments relating to errors of 
law or fact on the part of the RO.  38 U.S.C.A. § 7105(d)(3) 
(West 1991).  See Roy v. Brown, 5 Vet. App. 554, 555 (1993).  
The one year time limit for filing the formal appeal may be 
extended for good cause under 38 U.S.C.A. § 7105(d)(3)(West 
1991) and 38 C.F.R. § 20.303(2000).  

Here, the appeal from the December 1996 grant of both service 
connection and a 20 percent rating was not perfected because 
a substantive appeal was never filed and no request for an 
extension of time to perfect the appeal was ever received.  

The veteran subsequently filed an NOD to the November 1997 
assignment of March 25, 1997 (date of VA examination) as the 
effective date for an increase in the disability evaluation 
to 40 percent.  However, that NOD did not express 
disagreement with the assignment of no more than a 40 percent 
rating.  In that NOD he requested an effective date of April 
1, 1992.  Since the January 1998 rating granted an earlier 
effective date for a 40 percent rating retroactive to March 
17, 1992 (date of receipt of the original claim for service 
connection) the appeal as to an earlier effective date was 
satisfied.  This is because no disability evaluation can be 
assigned prior to the proper assignment of an effective date 
for service connection and, where the original claim is 
received more than one year after service discharge, the 
earliest effective date for service connection cannot 
antedate the date of receipt of the original claim for 
service connection.  

The effective date of an increased rating is the date of 
ascertainable increase or date of receipt of claim, which 
ever is later, under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400(o)(1); unless the ascertainable increase precedes 
receipt of the claim, in which case the effective date is the 
date of ascertainable increase if the claim is received 
within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization).  

Here, all evaluations assigned for the low back disorder 
have been assigned under either 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine (10 percent for mild, 20 percent for moderate, or 40 
percent for severe) or under Diagnostic Code 5293 for 
intervertebral disc syndrome (IVDS) which provides for a 10 
percent evaluation for mild IVDS, 20 percent for moderate 
IVDS with recurring attacks, 40 percent for severe IVDS with 
recurring attacks and with little intermittent relief.  A 60 
percent evaluation is warranted for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  38 C.F.R. § 4.59 (2000). 

The evidence prior to the October 1998 VA examination did 
show that the veteran had very severe IVDS of the cervical 
spine, and of such severity as to have required surgery.  It 
also established that he had not worked due to a combination 
of his service-connected low back and nonservice-connected 
cervical spine disorders.  However, there was no clinical 
evidence of sensory abnormalities of the legs indicative of 
pronounced IVDS.  

Here, the 60 percent rating has been assigned effective the 
date of receipt of claim, August 19, 1998, which predates the 
date that entitlement is shown, which is the VA examination 
in October 1998.  

Because the veteran first met the requirement of a single 
disability evaluated 60 percent disabling on August 19, 1998, 
this is the earliest date that a total rating may be 
assigned, even though claims for a total rating were received 
prior to that date, i.e., December 1997 and May 1998.  See 
38 C.F.R. § 4.16 (2000).

With respect to the veteran's award of Social Security 
disability benefits, the evidence presented to and reviewed 
by the Social Security Administration has not been presented 
to the Board.  Moreover, it has not been shown that the SSA 
award was based solely upon the veteran's service-connected 
low back disorder, as opposed to a combination of that 
service-connected disorder and other disability, e.g., his 
nonservice-connected severe cervical spine disorder.  

In Hurd v. West, 13 Vet. App. 449 (2000), citing 38 U.S.C.A. 
§ 5110(b)(2) (West 1991), it was observed that even if 
evidence demonstrated that a total rating would have been 
warranted based on receipt of SSA disability benefits, in 
order to obtain an earlier effective date, the application 
must have been received within one year of the date of the 
increase in disability.  Accordingly, any award by the SSA 
does not provide an avenue for an earlier effective date for 
a higher rating.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 4.16 is warranted.  That provision provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The facts of this case do not show 
that the veteran's low back disability resulted in marked 
interference with his employment or that such required 
frequent periods of hospitalization.  Rather, the Board notes 
that the percentage ratings under the Schedule were 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his low back disability resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Consequently, the receipt on August 19, 1998 of a claim for 
an increased rating is the earliest effective date for a 
total rating.  

The Board has considered all potentially applicable 
provisions, whether or not they have been raised by the 
veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board 
finds no provision upon which to assign an earlier effective 
date.  

The Board finds the preponderance of the evidence is against 
the claim for an earlier effective date.  


ORDER

Entitlement to an effective date earlier than August 19, 
1998, for a total rating based upon individual 
unemployability is denied.  



		
Thomas J. Dannaher
	Veterans Law Judge
	Board of Veterans' Appeals

 

